DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim to priority is not properly recorded in the Application Data Sheet (ADS) filed April 2, 2018. An updated ADS clearly indicating the priority as detailed on page 3 lines 10-13 of the instant specification is requested. Applicant’s petition to correct the Application Data Sheet filed October 2, 2020 was dismissed in the decision issued May 28, 2021. Therefore, the effective filing date of the instant application is April 2, 2018.
The PG Publication of 14/173,059, US 2014/0326367 published November 6, 2014, and the patent US 9,437,110 issued May 24, 2016, qualify as prior art.
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/173,059, filed February 5, 2014. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not 
Withdrawn Claim Objections
The following claim 1 and 2 objections are withdrawn due to claim cancellation:
Claim 1 lines 11-13 “wherein said press quench machine designed to apply pressure on a metal object…comprising”.  
The second claim 2 being a substantial duplicate of the first claim 2.  
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim cancellation:
Claim 1 lines 7-8 “fusing the abrasion and wear resistance coating to the coated metal object”.
Claim 1 lines 9-10 “removing the coated metal object from the atmosphere-controlled furnace”.
Claim 1 lines 9-10 “inserting the coated metal object into a press quench machine”.
Claim 1 lines 31-34 “the coated metal object”.
Two claim 2’s that appear to be substantial duplicates. 
The following 112(a) rejections that invoke 112(f) are withdrawn due to claim cancellation:
Claim 3 lines 5-6 “a means of transferring quenchant from the quenchant bath to the recirculation tank through the plurality of bath hoses”. 
Claim 3 lines 8-9 “a means of transferring quenchant from the recirculation tank to the nozzles of the pressure assembly through the cooling hoses”.
Response to Arguments 
Priority
Applicant's arguments filed September 4, 2020 (i.e. Remarks) with respect to priority have been fully considered but they are not persuasive.
	The applicant argues the ADS filed April 2, 2018 identified US App No. 14/713,059 (US ‘059) and the claim to provisional 61/818,436 (US ‘436), which reference the press quench machine and assembly (US ‘059 in the detailed description, claim 1, and Fig. 1 as 6; US ‘436 in Figs. 1-4 and 10 and claims 1 and 4), such that applicant’s application is supported by both US ‘059 and US ‘436 (Remarks pg. 5 “Priority Claim”).
	The examiner respectfully disagrees. US App No. 14/173,059 (US ‘059) does not appear to provide support for the new claims because it is silent to a flat metal disk (i.e. claim 4), a coulter disk having a non-concave profile (i.e. claims 11 and 21), and some of the dependent claim features, such as, but not limited to, slurry width and thickness and heating temperature (i.e. claims 7-9, 15, 16, and 21). While provisional 61/818,436 (US ‘436) appears to support a flat metal disk or a coulter disk and the dependent claim features such as width, thickness, and heating temperature, this support in US ‘436 appears to only be applicable to a Duraface coating.
	The applicant argues a substitute Application Data Sheet (ADS) submitted September 4, 2020 claims priority to US 2014/0326367 now patent US 9,347,110, such that these publications do not constitute prior art (Remarks pg. 5 “Priority Claim”).
	The petition to correct the application data sheet filed October 2, 2020 was dismissed May 28, 2021. Therefore, the priority date of the application is April 2, 2018. US 2014/0326367, US 9,437,110, US provisional 61/818,436 all qualify as prior art.
103
Applicant’s arguments with respect to claims 1-3 have been considered (Remarks pg. 6) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New Grounds
In light of claim amendment new grounds of rejection is made over PRO ‘436 and over Ciani in view of Hansen and Okunishi.
	In the Remarks filed September 4, 2020 applicant argued against Hansen because the disk in Hansen is concave (Remarks pg. 6 para. 3). The new rejection relies on a flat disk with a protective layer as taught by Ciani (Ciani 1:12-13, 2:49-53, 3:13-17, 4:35, 5:1-16, Figs. 2-4) formed by the process of Hansen for the benefits of protecting against wear and abrasion (Hansen [0016]) by allowing bonding and fusing of the hard face material to the disk (Hansen [0023]) and achievement of desired metallurgical properties (Hansen [0024]).
Abstract Objection
The abstract of the disclosure is objected to because
In lines 2-3 a “coating is first applied to the metal object, the coated metal object is then fused onto the metal object” appears to be incorrect. The coated metal object cannot be fused to the metal object (i.e. itself).  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4-21 fail to comply with the written description requirement. The limitations of claim 4-21 do not appear to be supported by applicant’s specification. As a result of the improper recording of priority in the Application Data Sheet, applicant’s invention is afforded a priority date of April 2, 2018. The petition filed October 2, 2020 to correct this issue was dismissed May 28, 2021. The following are examples of claim limitations not supported by applicant’s specification. Claim 4 line 1 “a flat metal disk”, claim 11 line 1 “a flat agricultural coulter disk”, and claim 21 line 1 “an agricultural coulter disk having a non-concave profile”. Claim 4 line 6 “maintain the flat metal disk in a flat profile”, claim 11 lines 5-6 “quenching the coulter disk under mechanical pressure to cool the disk and to maintain its non-concave profile”, and claim 21 lines 9-10 “quenching the coulter disk under mechanical pressure by a pair of press plates to maintain its non-concave profile as the coulter disk cools”. As a final example, applying a wear resistant liquid in a width of approximately 1” and a thickness of approximately 0.025 to 0.040” to a perimeter edge on one side only of the coulter disk (claims 7-9, 14, and 16, and claim 21 lines 3-4).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lines 1-2 “the flat metal disk and slurry are heated to a temperature of approximately 2000 degrees Fahrenheit” renders the claim indefinite. It is unclear if this temperature is meant to further limit claim 4 line 3 “heating the flat metal disk and slurry to fuse the slurry material onto the flat metal disk” or if claim 9 is an additional heating step such that it does not also require fusing of the slurry material onto the flat metal disk. For the purpose of examination claim 9 will be given the broadest reasonably interpretation of requiring heating to a temperature of approximately 2000 degrees Fahrenheit anytime during the method of coating a flat metal disk for extended life.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-21 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hill ‘367 (US 2014/0326367 with reference to Pro ‘436, US provisional 61/818,436).
US 2014/0326367 (i.e. PG publication of US App No. 14/173,059, now abandoned) references US provisional 61/818,436 (i.e. Pro ‘436) in “related U.S. Application Data”, [0001], and [0011]. 
The nonprovisional application claiming benefit of a prior-filed provisional application is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material. MPEP 211.02(I).
The subject matter of an abandoned application, including both provisional and nonprovisional applications, referred to in a prior art U.S. patent or U.S. patent application publication may be relied on in a 35 U.S.C. 102(a)(2) rejection based on that patent or patent application publication if the disclosure of the abandoned application is actually included or incorporated by reference in the patent. MPEP 2127(I).
Regarding claims 4-21, Hill ‘367 teaches a metal coating method whereby an abrasion resistant and wear resistant coating is applied then fused onto a metal object ([0005]) and the coated metal object is quenched while in a press-quench machine to ensure the original shape of the object is maintained ([0012], [0014]) where a preferred embodiment involves affixing wear resistance and abrasion resistant coating along the outside perimeter of a flat circular blade ([0015], Fig. 1) used in the agricultural industry to breakup soil ([0007]). Pro ‘436 teaches a process of applying a wear resistant coating to a flat “coulter” disk or blade (Brief Description 1) by applying a Duraface coating along the outside perimeter of the blade by pouring a slurry on the edge as the blade is rotated horizontally at a slight angle so the excess slurry runs off the disk to be reclaimed (Detailed Description 1, Fig. 9) where the width of the coating is approximately 1 inch and the thickness of the coating is preferably 0.025 to 0.040 inches (Detailed Description 2), the coating is applied to either the beveled side of the disk edge or the flat side of the edge (Detailed Description 3, Figs. 5-8), then the Duraface coating is sintered at approximately 2000°F to result in a true metallurgical bond between the wear resistant coating and substrate (Detailed Description 4), then the disk is removed from the furnace and inserted into a press-quench machine (Detailed Description 6, Figs. 1-4) where the disk is held flat under great pressure and quenched (Detailed Description 7) and after cooling the disk is tempered back to reduce the hardness to the desired amount (Detailed Description 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani (US 6,427,572) in view of Hansen (US 2006/0283609) and Okunishi (US 4,112,732).
Regarding claim 4, Ciani teaches a circular tool or disk 10 for cutting (1:12-13, 2:49-53, 4:35, Fig. 2) with a drastically increased working life (2:54-56) because the cutting edge is maintained much longer (3:18-19) where the disk has two lateral surfaces 10a that are parallel to one another (i.e. a flat metal disk) (2:63-65, 4:43-48, Fig. 2) and one side is covered with a protective layer 14 made of an extremely hard material (3:13-17, 5:1-16, Figs. 3, 4). 
Ciani is silent to the method for coating the flat metal disk.
Hansen teaches a method of hard-facing to protect a metal disk blade against abrasion and wear (i.e. a method of coating for extended life with a material that is wear and abrasion resistant) ([0016]) by applying a liquid slurry (i.e. coating with a slurry material), heating and holding until the slurry sinters as a coherent mass to the side of the metal disk blade (i.e. heating to fuse the slurry material), then heating and cooling and tempering by quenching to achieve desired metallurgical properties (i.e. quenching) ([0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to form the protective layer of hard material on the disk of Ciani using the process of Hansen because it increases working life (Ciani 2:54-56) by protecting against abrasion and wear (Hansen [0016]), where the process allows bonding or fusing of the hard face material to the disk (Hansen [0023]) and achievement of desired metallurgical properties (Hansen [0024]).
Ciani in view of Hansen is silent to pressing the flat metal disk between upper and lower plates while quenching the flat metal disk to maintain the flat metal disk in a flat profile while the flat metal disk cools.
Okunishi teaches a method of press-shaping and quenching a brake disk to hold precision flatness and parallelism (1:6-19, 2:46-52) by heating the disk, inserting between upper and lower dies (i.e. upper and lower plates) of a forming apparatus, then quenching  while pressing and holding the disk (2:32-45, 4:5-44).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to quench the disk using the process of Okunishi because it forms a disk high in precision and quality where the precision of the parallelism and flatness is kept high in the shaping and does not require any work to correct the surfaces (Okunishi 2:46-52), it produces a disk at high productivity while satisfying precision and quality (Okunishi 2:53-58), and quenching while shaping immediately obtains the required hardness (Okunishi 4:24-28). 
Regarding claim 6, Ciani teaches one of the sides is covered with a protective layer 14 made of extremely hard material (i.e. the slurry is applied to only one side of the flat metal disk) (3:13-20, 5:1-16) where the protective layer 14 extends from the edge of the disk 10 towards the central circular tool hole (i.e. the slurry is applied adjacent perimeter edge of the flat metal disk) (4:35-39, Figs. 2, 3). 
Regarding claim 7, Ciani teaches a thickness “s” of 2 to 4 mm (0.079 to 0.157 in) (5:17-20), where the thickness encompasses the disk 10 and the protective layer 14 (i.e. the thickness of the protective layer is less than 4mm (0.157 in)) (Fig. 14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the thickness teaching of Ciani does not read on applicant’s claim 7, then the below rationale is applied.
Ciani teaches a thickness “s” of 2 to 4 mm (0.079 to 0.157 in) (5:17-20), where the thickness encompasses the disk 10 and the protective layer 14 (Fig. 14), but is silent to the thickness of the applied slurry.
Hansen teaches the thickness of the applied hard-facing composition is based on wear life measurements ([0018]) where applied thickness ranges from 0.015 to 0.025 inches and similar or greater thicknesses can be applied depending on geographical area of agricultural application and use, where soli conditions determined required thickness ([0022], Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the thickness of the coating to be 0.015 to 0.025 inches or greater because it provides improved wear life (Hansen [0018], [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Ciani in view of Hansen teaches a protective layer 14 along the edge of the disk 10 (Ciani Fig. 3) and applying the slurry as a coating band width of suitable band width (Hansen [0033]).Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). 
Regarding claim 9, Ciani in view of Hansen teaches forming a protective layer 14 made of an extremely hard material (Ciani 3:13-17, 5:1-16, Figs. 3, 4) to drastically increase working life (Ciani 2:54-56) and protect against abrasion and wear (Hansen [0016]) by heating a slurry such as Ingersoll Dura-Facing Alloy No. 6 at a suitable temperature until the slurry bonds as a sintered coherent mass to the metal disk (Hansen [0024]). Similarly, applicant’s specification recites coating and fusing an abrasive and wear resistant coating (7:1-10). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). In the instant case the general conditions of the claimed heating process are disclosed in the prior art (i.e. heating until slurry bonds as a sintered mass; Hansen [0024]) such that one of ordinary skill in the art would be able to determine the claimed temperature through routine experimentation in the absence of unexpected results. 
Regarding claim 10, Ciani in view of Hansen teaches tempering to reduce stress cracking of the metal blade and sintered mass (Hansen [0024]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ciani (US 6,427,572) in view of Hansen (US 2006/0283609) and Okunishi (US 4,112,732) as applied to claim 4 above, and further in view of Allenbaugh (US 2,726,628).
Regarding claim 5, Ciani in view of Hansen is silent to rotating the flat metal desk in a near-horizontal plane while the slurry is applied.
Allenbaugh teaches a method for hard surfacing metal to work pieces constituting wear-receiving parts (1:15-19) where the work piece is positioned on top of a mounting plate 95 so that the surfaces to be hard faced rotate horizontally and concentrically with the turntable in proper relation to applying the hard surfacing metal (5:56-75, 6:1-33) and the work piece rotates with the turntable 51 as the hard facing material is deposited (6:72-75, 7:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Ciani in view of Hansen to position the disk horizontally and rotate during application of the hard surfacing metal because it allows for proper relation to the mechanism for applying the hard surfacing metal (Allenbaugh 6:26-33) and it allows for a single rotation of the work piece to sufficiently and fully accomplish the hard surfacing operation (Allenbaugh 7:6-7). Further, positioning the plate horizontally prevents the applied slurry from being displaced by gravitational forces. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani (US 6,427,572) in view of Rowlett (US 5,297,637), Hansen (US 2006/0283609), and Okunishi (US 4,112,732).
Regarding claims 11 and 12, Ciani teaches a circular tool or disk 10 for cutting (1:12-13, 2:49-53, 4:35, Fig. 2) with a drastically increased working life (2:54-56) because the cutting edge is maintained much longer (3:18-19) where the disk has two lateral surfaces 10a that are parallel to one another (i.e. a flat metal disk having a non-concave profile) (2:63-65, 4:43-48, Fig. 2) where one side is covered with a protective layer 14 made of an extremely hard material (3:13-17, 5:1-16, Figs. 3, 4). 
Ciani is silent to the disk 10 being an agricultural coulter disk.
Rowlett teaches an agricultural disc blade for use on agricultural tools such as coulter (1:5-10) having parallel spacing flat circular front and rear surfaces (1:51-52, 2:46-50) with a plurality of hard wear resistant inserts along the outer edge front surface of the disc blade (1:55-60).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the disk 10 of Ciani to be a coulter disc because the disc blade rolls through the soil and encounters a wide variety of abrasive material that promote wear of the disc blade (Rowlett 1:13-25) where applying hard wear resistant inserts (Rowlett 3:21-24) improves wear resistance and impact/strength toughness (Rowlett 3:29-33). Further, taking the coulter disc of Rowlett (Rowlett 1:5-10) and applying a protective layer 14 of extremely hard material (Ciani 3:13-17, 5:1-6, Figs. 3, 4) advantageously increase the working life of the tool (Ciani 2:54-56) where applying the protective layer to only one surface maintains the cutting edge much longer (Ciani 3:13-20) and it reduces the thickness of the tool, achieving very accurate cuts (Ciani 3:62-65). 
Ciani in view of Rowlett is silent to the method for coating the flat agricultural coulter disk.
Hansen teaches a method of hard-facing to protect a metal disk blade against abrasion and wear (i.e. a method of coating for extended life with a material that is wear and abrasion resistant) ([0016]) by applying a liquid slurry (i.e. coating with a liquid slurry material), heating and holding until the slurry sinters as a coherent mass to the side of the metal disk blade (i.e. heating to fuse the slurry material), then heating and cooling and tempering by quenching to achieve desired metallurgical properties (i.e. quenching) ([0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to form the protective layer of hard material on the coulter disk of Ciani in view of Rowlett using the process of Hansen because it increases working life (Ciani 2:54-56; Rowlett 3:29-33) by protecting against abrasion and wear (Hansen [0016]), where the process allows bonding or fusing of the hard face material to the disk (Hansen [0023]) and achievement of desired metallurgical properties (Hansen [0024]).
Ciani in view of Rowlett and Hansen is silent to pressing the coulter disk between upper and lower plates while quenching the flat metal disk to maintain the flat metal disk in a flat profile while the flat metal disk cools.
Okunishi teaches a method of press-shaping and quenching a brake disk to hold precision flatness and parallelism (1:6-19, 2:46-52) by heating the disk, inserting between upper and lower dies (i.e. upper and lower plates) of a forming apparatus, then quenching  while pressing and holding the disk (2:32-45, 4:5-44).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to quench the disk using the process of Okunishi because it forms a disk high in precision and quality where the precision of the parallelism and flatness is kept high in the shaping and does not require any work to correct the surfaces (Okunishi 2:46-52), it produces a disk at high productivity while satisfying precision and quality (Okunishi 2:53-58), and quenching while shaping immediately obtains the required hardness (Okunishi 4:24-28). 
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani (US 6,427,572) in view of Rowlett (US 5,297,637), Hansen (US 2006/0283609), and Okunishi (US 4,112,732) as applied to claim 12 above, and further in view of Allenbaugh (US 2,726,628) and Cahoon (US 1,871,878).
Regarding claim 13, Ciani in view of Rowlett, Hansen, and Okunishi is silent to rotating the flat metal desk in a near-horizontal plane while the slurry is applied.
Allenbaugh teaches a method for hard surfacing metal to work pieces constituting wear-receiving parts (1:15-19) where the work piece is positioned on top of a mounting plate 95 so that the surfaces to be hard faced rotate accurately horizontally and concentrically with the turntable in proper relation to applying the hard surfacing metal (5:56-75, 6:1-33) and the work piece rotates with the turntable 51 as the hard facing material is deposited (6:72-75, 7:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Ciani in view of Hansen to position the disk horizontally and rotate during application of the hard surfacing metal because it allows for proper relation to the mechanism for applying the hard surfacing metal (Allenbaugh 6:26-33) and it allows for a single rotation of the work piece to sufficiently and fully accomplish the hard surfacing operation (Allenbaugh 7:6-7). Further, positioning the plate horizontally prevents the applied slurry from being displaced by gravitation forces. 
Ciani in view of Rowlett, Hansen, Okunishi, and Allenbaugh is silent to capturing excess liquid that flows off the disk and is captured for later use.
Cahoon teaches precoating a rotating surface (1:7-14) with a slurry (1:72-77) where excess slurry drops into a trough underneath the disk and is pumped to the disc for reuse (1:89-93).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Ciani in view of Rowlett, Hansen, Okunishi, and Allenbaugh to capture excess slurry into a trough and pump for reuse because it minimizes slurry waste and allows for reuse of the slurry material.
Regarding claim 14, Ciani teaches a thickness “s” of 2 to 4 mm (0.079 to 0.157 in) (5:17-20), where the thickness encompasses the disk 10 and the protective layer 14 (i.e. the thickness of the protective layer is less than 4mm (0.157 in)) (Fig. 14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the thickness teaching of Ciani does not read on applicant’s claim 7, then the below rationale is applied.
Ciani teaches a thickness “s” of 2 to 4 mm (0.079 to 0.157 in) (5:17-20), where the thickness encompasses the disk 10 and the protective layer 14 (Fig. 14), but is silent to the thickness of the applied slurry.
Hansen teaches the thickness of the applied hard-facing composition is based on wear life measurements ([0018]) where applied thickness ranges from 0.015 to 0.025 inches and similar or greater thicknesses can be applied depending on geographical area of agricultural application and use, where soli conditions determined required thickness ([0022], Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the thickness of the coating to be 0.015 to 0.025 inches or greater because it provides improved wear life (Hansen [0018], [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ciani in view of Hansen teaches a protective layer 14 along the edge of the disk 10 (Ciani Fig. 3) and applying the slurry as a coating band width of suitable band width (Hansen [0033]). Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). 
Regarding claim 15, Ciani teaches one of the sides is covered with a protective layer 14 made of extremely hard material (i.e. the slurry is applied to only one side of the flat metal disk) (3:13-20, 5:1-16) where the protective layer 14 extends from the edge of the disk 10 towards the central circular tool hole (i.e. the slurry is applied adjacent perimeter edge of the flat metal disk) (4:35-39, Figs. 2, 3). 
Regarding claim 16, Ciani in view of Hansen teaches forming a protective layer 14 made of an extremely hard material (Ciani 3:13-17, 5:1-16, Figs. 3, 4) to drastically increase working life (Ciani 2:54-56) and protect against abrasion and wear (Hansen [0016]) by heating a slurry such as Ingersoll Dura-Facing Alloy No. 6 at a suitable temperature until the slurry bonds as a sintered coherent mass to the metal disk (Hansen [0024]). Similarly, applicant’s specification recites coating and fusing an abrasive and wear resistant coating (7:1-10). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). In the instant case the general conditions of the claimed heating process are disclosed in the prior art (i.e. heating until slurry bonds as a sintered mass; Hansen [0024]) such that one of ordinary skill in the art would be able to determine the claimed temperature through routine experimentation in the absence of unexpected results. 
Regarding claim 17, Ciani in view of Rowlett and Hansen teaches a flat disk coated with a protective layer (Ciani 1:12-13, 2:49-53, 3:13-17, 4:35, 5:1-16, Figs. 2-4) such as a coulter disk (Rowlett 1:5-10, 51-52, 2:46-50) that undergoes heating and holding until the slurry that forms the protective layer sinters as a coherent mass to the side of the metal disk blade (i.e. fusing creates a metallurgical bond between the liquid and the disk) (Hansen [0024]). 
Regarding claim 18, Okunishi teaches pressing between flat parallel surfaces on upper and lower dies (i.e. upper and lower plates) (4:16-17, 5:41-42, 65-68).
Regarding claim 19, Hansen and Okunishi teach quenching to harden (Hansen [0024]; Okunishi 4:24-27).
Regarding claim 20, Ciani in view of Hansen teaches tempering to reduce stress cracking of the metal blade and sintered mass (Hansen [0024]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ciani (US 6,427,572) in view of Rowlett (US 5,297,637), Hansen (US 2006/0283609), Okunishi (US 4,112,732), Allenbaugh (US 2,726,628), and Cahoon (US 1,871,878).
Regarding claim 21, Ciani teaches a circular tool or disk 10 for cutting (1:12-13, 2:49-53, 4:35, Fig. 2) with a drastically increased working life (2:54-56) because the cutting edge is maintained much longer (3:18-19) where the disk has two lateral surfaces 10a that are parallel to one another (i.e. a flat metal disk having a non-concave profile) (2:63-65, 4:43-48, Fig. 2) where one side is covered with a protective layer 14 made of an extremely hard material (3:13-17, 5:1-16, Figs. 3, 4). 
Ciani is silent to the disk 10 being an agricultural coulter disk.
Rowlett teaches an agricultural disc blade for use on agricultural tools such as coulter (1:5-10) having parallel spacing flat circular front and rear surfaces (1:51-52, 2:46-50) with a plurality of hard wear resistant inserts along the outer edge front surface of the disc blade (1:55-60).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the disk 10 of Ciani to be a coulter disc because the disc blade rolls through the soil and encounters a wide variety of abrasive material that promote wear of the disc blade (Rowlett 1:13-25) where applying hard wear resistant inserts (Rowlett 3:21-24) improves wear resistance and impact/strength toughness (Rowlett 3:29-33). Further, taking the coulter disc of Rowlett (Rowlett 1:5-10) and applying a protective layer 14 of extremely hard material (Ciani 3:13-17, 5:1-6, Figs. 3, 4) advantageously increase the working life of the tool (Ciani 2:54-56) where applying the protective layer to only one surface maintains the cutting edge much longer (Ciani 3:13-20) and it reduces the thickness of the tool, achieving very accurate cuts (Ciani 3:62-65). 
Ciani in view of Rowlett is silent to the method for coating the flat agricultural coulter disk.
Hansen teaches a method of hard-facing to protect a metal disk blade against abrasion and wear (i.e. a method of coating for extended life with a material that is wear and abrasion resistant) ([0016]) by applying a liquid slurry (i.e. coating with a liquid slurry material), heating and holding until the slurry sinters as a coherent mass to the side of the metal disk blade (i.e. heating to fuse the slurry material), then heating and cooling and tempering by quenching to achieve desired metallurgical properties (i.e. quenching) ([0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to form the protective layer of hard material on the coulter disk of Ciani in view of Rowlett using the process of Hansen because it increases working life (Ciani 2:54-56; Rowlett 3:29-33) by protecting against abrasion and wear (Hansen [0016]), where the process allows bonding or fusing of the hard face material to the disk (Hansen [0023]) and achievement of desired metallurgical properties (Hansen [0024]).
Ciani in view of Hansen teaches forming a protective layer 14 made of an extremely hard material (Ciani 3:13-17, 5:1-16, Figs. 3, 4) to drastically increase working life (Ciani 2:54-56) and protect against abrasion and wear (Hansen [0016]) by heating a slurry such as Ingersoll Dura-Facing Alloy No. 6 at a suitable temperature until the slurry bonds as a sintered coherent mass to the metal disk (Hansen [0024]). Similarly, applicant’s specification recites coating and fusing an abrasive and wear resistant coating (7:1-10). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A). In the instant case the general conditions of the claimed heating process are disclosed in the prior art (i.e. heating until slurry bonds as a sintered mass; Hansen [0024]) such that one of ordinary skill in the art would be able to determine the claimed temperature through routine experimentation in the absence of unexpected results. 
Ciani teaches a thickness “s” of 2 to 4 mm (0.079 to 0.157 in) (5:17-20), where the thickness encompasses the disk 10 and the protective layer 14 (i.e. the thickness of the protective layer is less than 4mm (0.157 in)) (Fig. 14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the thickness teaching of Ciani does not read on applicant’s claim 7, then the below rationale is applied.
Ciani teaches a thickness “s” of 2 to 4 mm (0.079 to 0.157 in) (5:17-20), where the thickness encompasses the disk 10 and the protective layer 14 (Fig. 14), but is silent to the thickness of the applied slurry.
Hansen teaches the thickness of the applied hard-facing composition is based on wear life measurements ([0018]) where applied thickness ranges from 0.015 to 0.025 inches and similar or greater thicknesses can be applied depending on geographical area of agricultural application and use, where soli conditions determined required thickness ([0022], Table 1).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention for the thickness of the coating to be 0.015 to 0.025 inches or greater because it provides improved wear life (Hansen [0018], [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ciani in view of Hansen teaches a protective layer 14 along the edge of the disk 10 (Ciani Fig. 3) and applying the slurry as a coating band width of suitable band width (Hansen [0033]). Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Ciani in view of Rowlett and Hansen is silent to pressing the coulter disk between upper and lower plates while quenching the flat metal disk to maintain the flat metal disk in a flat profile while the flat metal disk cools.
Okunishi teaches a method of press-shaping and quenching a brake disk to hold precision flatness and parallelism (1:6-19, 2:46-52) by heating the disk, inserting between upper and lower dies (i.e. upper and lower plates) of a forming apparatus, then quenching  while pressing and holding the disk (2:32-45, 4:5-44).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to quench the disk using the process of Okunishi because it forms a disk high in precision and quality where the precision of the parallelism and flatness is kept high in the shaping and does not require any work to correct the surfaces (Okunishi 2:46-52), it produces a disk at high productivity while satisfying precision and quality (Okunishi 2:53-58), and quenching while shaping immediately obtains the required hardness (Okunishi 4:24-28). 
Ciani in view of Rowlett, Hansen, and Okunishi is silent to rotating the flat metal desk in a near-horizontal plane while the slurry is applied.
Allenbaugh teaches a method for hard surfacing metal to work pieces constituting wear-receiving parts (1:15-19) where the work piece is positioned on top of a mounting plate 95 so that the surfaces to be hard faced rotate accurately horizontally and concentrically with the turntable in proper relation to applying the hard surfacing metal (5:56-75, 6:1-33) and the work piece rotates with the turntable 51 as the hard facing material is deposited (6:72-75, 7:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Ciani in view of Hansen to position the disk horizontally and rotate during application of the hard surfacing metal because it allows for proper relation to the mechanism for applying the hard surfacing metal (Allenbaugh 6:26-33) and it allows for a single rotation of the work piece to sufficiently and fully accomplish the hard surfacing operation (Allenbaugh 7:6-7). Further, positioning the plate horizontally prevents the applied slurry from being displaced by gravitation forces. 
Ciani in view of Rowlett, Hansen, Okunishi, and Allenbaugh is silent to capturing excess liquid that flows off the disk and is captured for later use.
Cahoon teaches precoating a rotating surface (1:7-14) with a slurry (1:72-77) where excess slurry drops into a trough underneath the disk and is pumped to the disc for reuse (1:89-93).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Ciani in view of Rowlett, Hansen, Okunishi, and Allenbaugh to capture excess slurry into a trough and pump for reuse because it minimizes slurry waste and allows for reuse of the slurry material.
Related Art
Johnson (US 2018/0223435)
	Johnson teaches an agricultural disk blade ([0002]) with a hard face coating ([0012]) applied by laser cladding ([0011], [0020]). 
Alessi (Re. 27,851)
Alessi teaches a method of applying a hard facing composition to form a fused metallic hard facing on the surface of the material (1:17-21) by applying a slurry with a liquid vehicle to a metallic surface then subjecting the metallic surface to elevated temperature sufficient to fuse the slurry into the surface to provide a surface with a uniform wear-resistant portion thereon (1:25-42). Alessi is silent to the shape of the metal surface being clad.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735         

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735